Citation Nr: 1415411	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to restoration of a 30 percent disability rating (evaluation) for asbestosis, to include the propriety of the reduction effective January 1, 2013.


REPRESENTATION


Veteran represented by:	Brett Buchanan, Accredited Claims Agent


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by which the Department of Veterans (VA) Regional Office (RO) reduced the Veteran's disability rating for service-connected asbestosis from 30 to zero percent effective January 1, 2013.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and such a hearing was scheduled to take place in July 2012.  Instead of the DRO hearing, an informal conference with the Veteran's representative took place on the date of the hearing.  In light of the informal hearing, the Veteran's representative indicated that a formal hearing was no longer desired.

In April 2013, the Veteran indicated that he wished to testify before a Veterans Law Judge (VLJ) of the Board via video teleconference.  A video teleconference hearing was scheduled to take place in December 2013.  The Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2013).  

The Veteran submitted evidence that has not been reviewed by the RO; however, he waived RO consideration of that new evidence.  38 C.F.R. § 20.1304 (c) (2013).  


FINDINGS OF FACT

1.  In a June 2012 rating decision, the RO proposed to reduce the Veteran's rating for asbestosis from 30 to zero percent based on improvement of the disability; the Veteran was informed of the proposal by a letter dated in June 2010, and was afforded a period of 60 days in which to submit additional evidence. 



2.  In an October 2012 rating decision, the evaluation for asbestosis was reduced to zero percent effective January 1, 2013, based on improvement of the disability. 

3.  The evidence of record at the time of the October 2012 rating decision reducing the rating for the Veteran's asbestosis shows that the disability had improved and that the disability did not meet the criteria for a compensable evaluation.


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating for asbestosis from January 1, 2013 was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. Vet. App. 3.105(e), 3.343, 3.344 (2013).

2.  The criteria for a restoration of a 30 percent disability rating for asbestosis have not been met for any period from January 1, 2013.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.3, 4.97, 4.114, Diagnostic Code 6833 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA and its implementing regulations impose obligations on VA to provide claimants of VA-administered benefits with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that a veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The veteran is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(e), (h). The RO provided the Veteran with appropriate notice of the proposed reduction of the rating of service-connected asbestosis and afforded the Veteran with appropriate response periods. 

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private medical records, VA treatment records, and VA examination reports.  Cumulatively, these examinations are adequate for rating purposes as they were performed by medical professionals, were based on a thorough examination of the Veteran, reported findings pertinent to the rating criteria for disabilities of respiratory system, and included an assessment of degree of occupational impairment and impairment on activities of daily living.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

VA has therefore fulfilled the duties to notify and assist the Veteran.

Propriety of the Reduction

In June 2012, the RO proposed to decrease the Veteran's disability rating for service-connected asbestosis from 30 percent to zero percent.  The Veteran was notified of the RO's intent to reduce the 30 percent evaluation for service-connected asbestosis in a June 2012 letter.  The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines. 

The regulations provide that the RO must issue a rating decision proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  Id. 

The RO complied with the procedural requirements for reducing the Veteran's disability rating for asbestosis, to include providing proper notification of the proposal to reduce the disability rating and giving the Veteran the opportunity to submit evidence.  The Veteran was notified of the RO's intent to reduce the 30 percent evaluation for service-connected asbestosis in a June 2012 proposed reduction, which was sent to the Veteran by letter dated that month.  The Veteran was afforded an opportunity to have a predetermination hearing and was given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  Final action to reduce the 30 percent evaluation to zero percent was taken pursuant to 38 C.F.R. § 3.105(e) in October 2012.  The Veteran was informed of this decision by letter dated that month.  The reduction was made effective beginning January 1, 2013. 

The RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.  The evidence of record is in favor of a finding that the reduction of service-connected asbestosis from 30 percent to zero percent was procedurally proper. 

Restoration of 30 Percent Rating

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413 (1993).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 
38 C.F.R. 3.344(c) .

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  
As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, since the 30 percent evaluation was granted effective July 13, 2007 and reduced to zero percent effective January 1, 2013, it had been in effect for the requisite period of time.  The provisions of 38 C.F.R. 
§ 3.344(a) and (b) are applicable.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a), (c) . 

Service connection was in effect for asbestosis from August 12, 2003.  A 10 percent evaluation was assigned effective September 27, 2005, and a 30 percent evaluation was assigned effective July 13, 2007 under Diagnostic Code 6833.  38 C.F.R. § 97. 

Diagnostic Code 6833 pertains to asbestosis.  38 C.F.R. § 4.96 (2013) provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, pulmonary function tests (PFTs) are required except in certain circumstances specified in 38 C.F.R. § 4.96(d).

The general rating formula for interstitial lung disease (diagnostic codes 6825 through 6833) warrants a 100 percent rating for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56-to 65-percent predicted.  A 10 percent rating is warranted for FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833 (2013). 

Therefore, in order to achieve a 30 percent evaluation under Diagnostic Code 6833, the pulmonary function testing must reflect an FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.

On February 2012 VA respiratory disorders examination, the examiner indicated that the Veteran took medication for his chronic obstructive pulmonary disease (COPD), that the Veteran stopped smoking approximately a decade earlier, and that he became short of breath on exertion.  He was on albuterol nebulizer treatment for times a day and carried as albuterol inhaler for use as needed.  In addition, he used other medications.  He had chronic bronchitis with morning sputum production.  The examiner indicated that the Veteran's respiratory condition required oral or parenteral corticosteroid medication.  

However, the examiner further stated that the respiratory condition that was responsible for the need for corticosteroids or immune-suppressive medication was COPD.  Furthermore, the Veteran's need for inhaled medication was due to COPD.  

In August 2012, the Veteran was seen again.  The Veteran reported asbestos exposure in service between 1969 and 1973.  He indicated that he did not use a mask during those years.  He also gave a history of smoking one pack a day for 30 years but indicated that he quit smoking 13 years earlier.  The Veteran reported dyspnea on exertion with activity limited to less than one block.  As to pertinent medical history, the Veteran had a history of COPD, asthma, obstructive sleep apnea, and a history of asbestosis.  There was a history of hypercholesterolemia and hypertension.  

PFTs accomplished on the date of the examination indicated that the FVC was 3.50L (85% of predicted) and improved to 3.89L (95% of predicted).  FEV1 was 2.27L and improved to 2.44 Left (79% of predicted).  FEV1/FVC was 65% consistent with mild airflow obstruction with modest improvement after bronchodilator.  The examiner indicated that the presence of pleural plaques was consistent with a history of asbestosis.  The examiner opined that these plaques were not likely the cause of limitation of activity and PFT abnormality.  

The Veteran's shortness of breath with dyspnea on exertion limited to one block was, according to the examiner, multifactorial and likely related to the Veteran's chronic obstructive lung disease, obesity, hypertension, cardiac disease, and to some extent asbestos exposure.  The airflow obstruction noted on the PFTs was related to the Veteran's COPD.  All of the Veteran's medications were for the underlying airflow obstruction and not asbestosis.  

In a September 2012 addendum, the examiner clarified that asbestos exposure could cause restrictive dysfunction.  However, the Veteran did not have restrictive dysfunction as judged by normal total lung capacity and the mild reduction in FVC and diffusion capacity at 79% was more likely than not related to airflow obstruction rather than to the restrictive dysfunction.  

The Veteran submitted several articles about cigarette smoking, asbestos exposure, and asbestosis.  However, this evidence is not relevant herein because it does not go address the central issue here: whether the Veteran's pulmonary symptomatology is due to the service-connected asbestosis or to one of his other nonservice-connected respiratory disorders to include COPD and asthma.


The Board has carefully considered the Veteran's contentions as to what he has observed on occurrence of his symptoms, but the question here is one of causality  by complex physiological processes which is beyond the ken of lay knowledge and which has been investigated by competent medical opinion.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

The only competent and credible evidence of record is that contained in the various 2012 VA examination reports and addenda.  The Veteran's respiratory abnormalities are due to his COPD and that they are not likely due to his service-connected asbestosis.  Indeed, it appears that the Veteran's service-connected asbestosis is essentially asymptomatic, as the September 2012 examiner indicated that the Veteran did not have restrictive dysfunction, a manifestation that would be caused by asbestosis.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent evaluation, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2013).  Here, because the Veteran does not appear to be suffering from symptoms attributable to the service-connected asbestosis, he does not meet the criteria for a 10 percent evaluation under Diagnostic Code 6833, the lowest available.  38 C.F.R. § 4.97, Diagnostic Code 6833.  A zero percent evaluation is therefore assigned under 38 C.F.R. § 4.31.

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e), and the preponderance of the competent findings substantiates that the reduction in rating from 30 to 0 percent for asbestosis was proper.  The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  There is no material symptomatology associated with the service-connected asbestosis.  Thus, under no circumstance is a 30 percent evaluation available under Diagnostic Code 6833.  Therefore, the appeal for restoration of a 30 percent rating for the disability at issue must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in the evaluation for asbestosis from 30 to zero percent effective January 1, 2013 was proper



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


